Citation Nr: 0825653	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  07-00 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Timeliness of appeal. 



REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran served on active duty from May 1946 to March 
1949.  The appellant is the surviving spouse of the veteran.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office in Manila, Republic of 
the Philippines, which determined that a notice of 
disagreement (NOD) filed in connection with an earlier claim 
was untimely.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2006, the appellant submitted a VA Form 9, 
Substantive Appeal, in which she indicated a desire for a 
hearing at the RO before a Veterans Law Judge (Travel Board 
hearing).  A record of Decision Review Officer contact with 
the appellant on September 4, 2007, indicates that she still 
desires this hearing.  

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2007)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should schedule the appellant 
for a Travel Board hearing before a 
Veterans Law Judge, with appropriate 
notification to the appellant and her 
representative.  A copy of the notice to 
the appellant of the scheduling of the 
hearing should be placed in the record.

2.  After the hearing is conducted, or if 
the appellant withdraws her hearing 
request or fails to report for the 
scheduled hearing, the case should be 
returned to the Board for further review.


The appellant need take no further action unless otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


